DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to communications received on December 28, 2018. Claims 1-20 are pending and addressed below.

Specification
For the record, Examiner acknowledges that the Specification submitted on December 28, 2018 has been accepted.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “134” in Fig. 1; “207(1)” in Fig. 2; “712” in Fig. 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the requirements”. There is insufficient antecedent basis for this limitation. Independent claims 10 and 16 are rejected for similar reasons to claim 1. Dependent claims 2-9, 11-15 and 17-20 are rejected for containing the same indefinite language as parent claims 1, 10 and 16 without remedying the indefinite language.  
Claim 2 recites the limitation “the resources of a third resource”. There is insufficient antecedent basis for the limitation. Even though the term “resources” is previously recited in two different places, there is never previously recited resources of a third resource specifically. Therefore, the limitation lacks antecedent basis. Also, claim 2 recites the limitation “the core service provider.” There is insufficient antecedent basis for the limitation.
Claim 7 recites the limitation “the second and third representations.” While there is antecedent basis for the third representation, there is insufficient antecedent basis for the second representation. 
Claim 8 recites the limitation “the second representation.” There is insufficient antecedent basis for this limitation.
Claim 9 recites the limitation “the onboarded second representation” in two places. There is insufficient antecedent basis for this limitation.
Claim 11 recites the limitation “the resources of a third resource”. There is insufficient antecedent basis for the limitation. Even though the term “resources” is previously recited in two different places, there is never previously recited resources of a third resource specifically. Therefore, the limitation lacks antecedent basis. Further, claim 11 recites the limitation “the core service”. There is insufficient antecedent basis for the limitation. Also, claim 11 recites the limitation “the core service provider.” There is insufficient antecedent basis for the limitation.
Claim 15 recites the limitation “the onboarded second representation” in two places. There is insufficient antecedent basis for this limitation.
Claim 17 recites the limitation “the resources of a third resource”. There is insufficient antecedent basis for the limitation. Even though the term “resources” is previously recited in two different places, there is never previously recited resources of a third resource specifically. Therefore, the limitation lacks antecedent basis. Also, claim 17 recites the limitation “the core service provider.” There is insufficient antecedent basis for the limitation.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 1 recites, inter alia, “determining, based on first results of the performance of the first service and on policies of the first service provider, that performance of a second service is required for a completion of the first service, the second service being provided by a second service provider that is onboarded into the first service provider, the second service amending the requirements for the policies of the first service provider; and accessing a first subservice of the second service using the first representation to generate second results for use at a second subservice of the second service, the second subservice configured to use transaction resources associated with the first representation.”

The closest prior art made of record are:

Frei et al. (U.S. Pub. No. 2016/0142409 and hereinafter referred to as Frei) which discloses identity management for use when a second service is needed to be accessed by a first service (paragraph [0008] of Frei)
Srinivasan et al. (U.S. Patent No. 10,581,867 and hereinafter referred to as Srinivasan) which discloses multi-tenant identity management (Abstract of Srinivasan)

While the prior art does disclose identity management and requesting other services to complete tasks, the prior art was not found to disclose “determining, based on first results of the performance of the first service and on policies of the first service provider, that performance of a second service is required for a completion of the first service, the second service being provided by a second service provider that is onboarded into the first service provider, the second service amending the requirements for the policies of the first service provider; and accessing a first subservice of the second service using the first representation to generate second results for use at a second subservice of the second service, the second subservice configured to use transaction resources associated with the first representation” (as recited in claim 1) in combination with the other limitations. Therefore, claim 1 is considered to disclose allowable subject matter over the prior art. Independent claims 10 and 16 are considered to disclose allowable subject matter over the prior art for similar reasons to claim 1. Dependent claims 2-9, 11-15 and 17-20 are considered to disclose allowable subject matter over the prior art based on their dependencies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leibmann et al. (U.S. Pub. No. 2018/0309759) – cited for teaching one service needing access to another service – paragraph [0025]
Drozd et al. (U.S. Patent No. 9,992,186) – cited for teaching authorization in multi-tenancy environments - Abstract

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438